

117 HRES 292 IH: Providing for the consideration of the bill (H.R. 859) to prohibit the President from issuing moratoria on leasing and permitting energy and minerals on certain Federal land, and for other purposes.
U.S. House of Representatives
2021-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 292IN THE HOUSE OF REPRESENTATIVESApril 5, 2021Mr. Roy (for himself and Mrs. Boebert) submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONProviding for the consideration of the bill (H.R. 859) to prohibit the President from issuing moratoria on leasing and permitting energy and minerals on certain Federal land, and for other purposes. 
That immediately upon adoption of this resolution, the House shall proceed to the consideration in the House of the bill (H.R. 859) to prohibit the President from issuing moratoria on leasing and permitting energy and minerals on certain Federal land, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the majority leader and the minority leader or their respective designees; and (2) one motion to recommit. 2.Clause 1(c) of rule XIX shall not apply to the consideration of H.R. 859.  
